Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 1 of 6 PageID #: 167




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ROMELLO WEBB,                         )
                                       )
                    Plaintiff,         )
                                       )
                 v.                    )                         No. 1:20-cv-03286-JMS-MJD
                                       )
 HENDRICKS COUNTY SHERIFF'S OFFICE, et )
 al.,                                  )
                                       )
                    Defendants.        )
                                       )
                                       )
 HENDRICKS COUNTY PROSECUTOR,          )
                                       )
                    Interested Party.  )


                                ORDER ON MOTION TO QUASH

        This matter is before the Court on Non-Party Hendricks County Prosecutor’s Office's

 ("HCPO") Motion to Quash. [Dkt. 30.] For the reasons set forth below, the motion is DENIED.


                                         I. BACKGROUND

        On May 16, 2019, a jury found Plaintiff Romello Webb guilty of Level 2 felony

 attempted robbery resulting in serious bodily injury and Level 3 felony attempted robbery

 resulting in bodily injury. [Dkt 1 at 2.] Over a year later, on August 20, 2020, the Indiana Court

 of Appeals reversed Plaintiff's guilty verdict. Plaintiff now alleges that, as a result of the

 Hendricks County Sheriff's Office and Detective Tyree's malicious prosecution, he was

 wrongfully incarcerated for two years. Id. at 5. Plaintiff asserts various Constitutional claims,

 including a claim under the Fourteenth Amendment for due process and equal protection

 violations, a racial discrimination claim under Section 1983, and claims under the Fourth and
Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 2 of 6 PageID #: 168




 Eighth Amendments, as well as state law claims for intentional infliction of emotion distress,

 malicious prosecution, and false imprisonment.

        As part of discovery in this case, on June 3, 2021, Plaintiff served Non-Party HCPO a

 subpoena and a request for production of documents for:

        the entire prosecutor’s case file for the matter of State of Indiana v. Romello Webb
        under Cause No. 32D05-1807-F2-000015, including, but not limited to, all notes,
        correspondence, emails, memoranda, letters, transcripts, reports, affidavits,
        videos, audio recordings, and photographs, and all other documentation contained
        in the case file.

 [Dkt. 31 at 1.] On July 6, 2021, HCPO filed a Motion to Quash, arguing that Plaintiff's request

 creates an undue burden and also seeks documents protected by the work product protection.

                                         II. DISCUSSION

        Under Federal Rule of Civil Procedure 45, when a motion to quash a subpoena is timely

 filed, the court must quash or modify the subpoena if it: (1) "fails to allow a reasonable time to

 comply," (2) "requires a person to comply beyond the geographical limits specified in Rule

 45(c)," (3) "requires disclosure of privileged or other protected matter, if no exception or waiver

 applies," or (4) "subjects a person to undue burden." Fed. R. Civ. P. 45(d)(3)(A). "The party

 seeking to quash a subpoena bears the burden of establishing the subpoena falls within the Rule

 45 criteria." Odongo v. City of Indianapolis, 2015 WL 1097400, at *1 (S.D. Ind. Mar. 10, 2015)

 (quotation and citation omitted). The decision whether to quash a subpoena falls within the

 district court's discretion. See Ott v. City of Milwaukee, 682 F.3d 552, 556 (7th Cir. 2012).

 Generally, privileges are disfavored because they are in derogation of the search for truth; thus,

 courts have been historically cautious about their application. See United States v. Nixon, 418

 U.S. 683, 710 (1974). The party (or non-party as the case may be) asserting the privilege bears

 the burden of justifying application of a privilege. Jones v. City of Indianapolis, 216 F.R.D. 440,



                                                  2
Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 3 of 6 PageID #: 169




 443–44 (S.D. Ind. 2003); Anderson v. Marion Cty. Sheriff's Dept., 220 F.R.D. 555, 561 (S.D.

 Ind. 2004).

    A. Undue Burden

    HCPO argues that Plaintiff's subpoena is both overbroad and vague, requiring "the

 Prosecutor's Office to comb through all past and present office files in search of any documents

 which may fit within the confines of Plaintiff’s Request. . . . Further, because the Request would

 require such an extensive search of files both past and present, the Prosecutor's Office would be

 unable to complete such a search in the limited amount of time granted under the subpoena."

 [Dkt. 30 at 1-2.]

    As an initial matter, the Court notes that HCPO made no attempt to seek an extension to

 respond to Plaintiff's subpoena and filed their Motion to Quash on the day their response to the

 subpoena was due. [See Dkt. 31 at 1.] Moreover, HCPO made no attempt to demonstrate or

 quantify their alleged burden. Undue burden or expense, actual or potential, must be shown by

 "a particular and specific demonstration of fact, as distinguished from stereotyped and

 conclusory statements." Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n. 16 (1981). Claims of

 undue burden are not exempt from the basic principle that unsupported statements of counsel are

 not evidence. See United States v. Adriatico-Fernandez, 2012 WL 6200276 (7th Cir. 2012).

 HCPO's conclusory argument here does not establish undue burden. As Plaintiff argues, the

 Documents requested are "specific to the underlying criminal matter prosecuted by HCPO . . .

 which was pending only from July 2018 until May 2019." Id. at 3. Presumably, HCPO

 maintains some sort of filing system in which it keeps documents for each of its cases. As such,

 the Court is unclear why the documents Plaintiff seeks are not readily available. HCPO has




                                                 3
Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 4 of 6 PageID #: 170




 certainly not met its burden of demonstrating why the documents sought are not readily available

 to produce.

    In support of its argument, HCPO cites Davis v. Carmel Clay Schools, 286 F.R.D. 411, 413

 (S.D. Ind. 2012), for the proposition that "when requests for stand-alone prosecutorial notes and

 communications between prosecutors are irrelevant, they impose an undue burden on the

 Prosecutor as a non-party and therefore must be quashed." [Dkt. 30 at 2.] However, HCPO

 makes no attempt to articulate why some or all of the documents sought by Plaintiff are

 irrelevant in this case. Plaintiff, in turn, argues that he

        requires documents in HCPO’s possession which are relevant to the underlying
        civil matter, including any line ups and photo arrays relied upon during the
        criminal investigation. These items are specifically relevant as Plaintiff alleges
        that Defendants failed to properly conduct a lineup or photo array of suspects
        during the investigation. Since this lawsuit involves claims of malicious
        prosecution against Defendants, Plaintiff requires the communications, evidence,
        and other information Defendants provided to HCPO during the investigation.

 [Dkt. 31 at 3.] The Court agrees with Plaintiff, for two reasons. First, HCPO has not stated with

 any specificity what burden they would face if they were forced to comply with the subpoena.

 Instead, HCPO has move to quash the entire subpoena and has not produced any responsive

 documents or a privilege log. Second, although HCPO is not a party to this case, it is foreseeable

 that they would possess information that is directly relevant to Plaintiff's malicious prosecution

 claim. Plaintiff has demonstrated that the documents are highly relevant to his case, as they

 relate to the underlying facts of this lawsuit and will assist Plaintiff in the discovery of other

 relevant evidence.

    B. Work Product Protection

    Another basis for the HCPO's refusal to comply with the subpoena is its claim that the

 documents requested are protected by the attorney work product protection. Federal Rule of



                                                    4
Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 5 of 6 PageID #: 171




 Civil Procedure 26(b)(3)(A) provides that "a party may not discover documents and tangible

 things that are prepared in anticipation of litigation or for trial by or for another party or its

 representative. . . ." (emphasis added). A third party who is neither a party to nor interested in

 the action may not assert the work product doctrine to protect its files or documents, even if the

 person is a party to a closely related lawsuit. Galambus v. Consolidated Freightways Corp., 64

 F.R.D. 468, 473 (N.D. Ind. 1974); Davis v. Carmel Clay Schools, 282 F.R.D. 201, 204-05 (S.D.

 Ind. 2012); 8 Wright, Miller & Marcus, Federal Practice and Procedure: Civil 2d § 2024, at 354.

 HCPO is not a party to this lawsuit, nor is any former prosecutor a lawyer in this case, and the

 underlying criminal lawsuit has concluded. Indeed, several courts have also found specifically

 that the work product protection is unavailable when a prosecutor in a prior criminal

 investigation later objects to discovery by a litigant in a subsequent and related civil lawsuit. See

 Ostrowski v. Holem, 2002 WL 31956039 at *4 (N.D. Ill. January 21, 2002); Hernandez v.

 Longini, No. 96 C 6203, 1997 WL 754041 at *2 (N.D. Ill. November 13, 1997); Doubleday v.

 Ruh, 149 F.R.D. 601, 605-06 (E.D. Cal. 1993); Gomez v. City of Nashua, 126 F.R.D. 432, 434

 n.1 (D.N.H. 1989).

        Because HCPO has not satisfied its burden under Rule 45, HCPO's Motion to Quash is

 DENIED.

        SO ORDERED.



        Dated: 21 JUL 2021




                                                    5
Case 1:20-cv-03286-JMS-MJD Document 34 Filed 07/21/21 Page 6 of 6 PageID #: 172




 Distribution:
 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court's ECF system.




                                               6
